Judgment unanimously reversed on the law, defendant’s motion to suppress granted and indictment dismissed. Memorandum: Defendant appeals from a judgment entered upon a jury verdict convicting him of criminal possession of a controlled substance in the third degree. He argues that his motion to suppress contraband found in a paper bag following a police chase should have been granted because the police lacked reasonable suspicion to pursue him. We agree. The sole basis for the pursuit was the officer’s testimony that a clerk in the hotel where defendant was residing claimed defendant owed a 50-cent telephone bill. The officer had no reason to credit this information because he was aware that defendant had fully paid his past hotel bills just minutes before the pursuit. The only observation by the police prior to chasing the defendant was that defendant was leaving his hotel room carrying a paper bag. This observation could not reasonably give rise to an inference that defendant was engaged, or about to engage, in criminal activity (see, People v De Bour, 40 NY2d 210, 215; People v Gordon, 122 AD2d 640, 642, appeal dismissed 69 NY2d 874; People v Torres, 115 AD2d 93, 97-98). We have considered defendant’s remaining claims and find them lacking in merit. (Appeal from judgment of Supreme Court, Monroe County, Boehm, J. —criminal possession of controlled substance, third degree.) Present — Doerr, J. P., Boomer, Green and Pine, JJ.